--------------------------------------------------------------------------------

Exhibit 10.5
 
CONFIDENTIAL
 
INTERCONTINENTALEXCHANGE, INC.
 
EMPLOYMENT AGREEMENT
 
FOR
 
SCOTT A. HILL
 
This is an Employment Agreement entered into between IntercontinentalExchange,
Inc., a Delaware corporation, or “ICE”, and Scott A. Hill,  or “Executive”, the
terms and conditions of which are as follows:
 
§ 1.          TERM OF EMPLOYMENT
 
1.1.          Initial Term.  Subject to the terms and conditions set forth in
this Employment Agreement, ICE agrees to employ Executive and Executive agrees
to be employed by ICE for an initial term of three (3) years, which initial term
shall start on the date this Employment Agreement is signed on behalf of ICE and
shall end on the third anniversary of such date.  ICE and Executive further
agree that such initial term shall be subject to extensions in accordance with
the rules set forth in § 1.2.
 
1.2.          Extensions.
 
(a)  General Rule.  The initial term of this Employment Agreement as set forth
in §1.1 shall be extended every six (6) months so that the remaining term of
this Employment Agreement is never more than three (3) years or less than two
and one half (2 1/2) years unless ICE or Executive delivers written notice to
the other before the effective date of any such extension that there will be no
such extension, in which event there will be no extension and no further
extensions of such initial term.
 
(b)  Effective Date for Extensions.
 
(1)  First Effective Date.  The first effective date for an extension described
in § 1.2(a) shall be the last day of the six (6) month period which starts on
the date ICE signs this Employment Agreement.
 
(2)  Second Effective Date.  The second effective date for an extension
described in § 1.2(a) shall be the first anniversary of the date ICE signs this
Employment Agreement.
 
(3)  Subsequent Effective Dates.   Starting with the second effective date for
an extension described in § 1.2(a) there shall be two effective dates for
extensions in each year, one of which shall be the second effective date for
extensions or an anniversary of such date and the other of which shall be an
anniversary of the first effective date for extensions.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
(c)  Extensions.  If the initial term is extended on the effective date for an
extension under § 1.2(b), the extension shall be for a period required to extend
the remaining term of this Employment Agreement to three (3) years.
 
1.3.          Term.  The initial term described in § 1.1 plus any extension of
such initial term under § 1.2 shall be referred to in this Employment Agreement
as the “Term”.
 
§ 2.          TITLE, DUTIES AND RESPONSIBILITIES AND POWERS AND WORK SITE
 
2.1.          Title.  Executive’s title initially shall be Senior Vice
President, Chief Financial Officer.
 
2.2.          Duties and Responsibilities and Powers.  Executive’s duties and
responsibilities and powers shall be those commensurate with Executive’s
position that are set from time to time by ICE’s Chief Executive Officer, and
Executive shall report exclusively to and shall be accountable exclusively to
ICE’s Chief Executive Officer.  Executive shall undertake to perform all
Executive’s duties and responsibilities and exercise all Executive’s powers in
good faith and on a full-time basis during ICE’s normal work week for senior
executives and shall at all times act in the course of Executive’s employment
under this Employment Agreement in the best interest of ICE.
 
2.3.          Primary Work Site.  Executive’s primary work site for the Term
shall be at ICE’s office in Atlanta, Georgia.  However, Executive shall
undertake such travel away from Executive’s primary work site and shall work
from such temporary work sites as necessary or appropriate to fulfill
Executive’s duties and responsibilities and exercise Executive’s powers under
the terms of this Employment Agreement.
 
2.4.          Outside Activities.  Executive shall have the right to continue to
serve on the board of directors of those business, civic and charitable
organizations on which Executive is serving on the date ICE signs this
Employment Agreement as long as doing so has no significant and adverse effect
on the performance of Executive’s duties and responsibilities or the exercise of
Executive’s powers under this Employment Agreement.  Executive shall not serve
on any other boards of directors and shall not provide services (whether as an
employee or independent contractor) to any for-profit organization on or after
the date ICE signs this Employment Agreement absent the written consent of ICE’s
Chief Executive Officer or his or her delegate or the Chairman of the
Compensation Committee of ICE’s Board of Directors.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
§ 3.          COMPENSATION AND BENEFITS
 
3.1.           Base Salary.  Executive’s initial base salary shall be
$625,000.00 per year, which base salary shall be payable in accordance with
ICE’s standard payroll practices and policies for senior executives and shall be
subject to such withholdings as required by law or as otherwise permissible
under such practices or policies.  Executive’s base salary shall be subject to
annual review and periodic increases as determined by the Compensation Committee
of ICE’s Board of Directors or at the direction of the Board of Directors as a
whole.
 
3.2.           Annual Bonus.  Executive during the Term shall be eligible to
receive an annual bonus each year, and such bonus, if any, shall be determined
in accordance with a plan adopted and approved by the Compensation Committee of
ICE’s Board of Directors, or at the direction of such committee, ICE’s Chief
Executive Officer or his or her delegate.  Each such bonus shall be reasonable
in light of the contribution made by Executive for such year in relation to the
contributions made and bonuses paid to other senior ICE executives for such
year.  Such bonus shall be paid in accordance with the terms of the applicable
plan or program under which the bonus is determined, provided that it shall be
paid no later than two and one half (2 ½) months after the end of the taxable
year in which Executive vests in the bonus.
 
3.3.           Equity Compensation.  Executive shall be eligible for grants of
options to purchase common stock of ICE and other forms of ICE equity or equity
based grants in accordance with ICE’s equity compensation plan. The number of
shares subject to or related to each such grant shall be reasonable in light of
the contribution made, or expected to be made, by Executive for the period for
which such grant is made in relation to the number of shares subject to or
related to the grants made to other senior ICE executives based on the
contributions made, or expected to be made, by such other senior ICE executives
for such period.
 
3.4.           Employee Benefit Plans, Programs and Policies.  Executive shall
be eligible to participate in the employee benefit plans, programs and policies
maintained by ICE for similarly situated senior executives in accordance with
the terms and conditions to participate in such plans, programs and policies as
in effect from time to time.
 
3.5.           Vacation and Other Similar Benefits.  Executive shall accrue at
least four (4) weeks of vacation during each successive calendar year period in
the Term, which vacation time shall be taken subject to such terms and
conditions as set forth in ICE’s executive vacation policy as in effect from
time to time.  Executive in addition shall have such paid holidays, sick leave
and personal and other time off as called for under ICE’s standard policies and
practices for executives with respect to paid holidays, sick leave and personal
and other time off.
 
3.6.           Business Expenses.  Executive shall have a right to be reimbursed
for Executive’s reasonable and appropriate business expenses which Executive
actually incurs in connection with the performance of Executive’s duties and
responsibilities under this Employment Agreement in accordance with ICE’s
expense reimbursement policies and procedures for its senior executives.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
§ 4.          TERMINATION OF EMPLOYMENT
 
4.1.          General.  ICE shall have the right to terminate Executive’s
employment at any time, and Executive shall have the right to resign at any
time.  However, any notice to the effect that there will be no extension of this
Employment Agreement pursuant to § 1.2 shall not constitute a termination of
Executive’s employment or a resignation by Executive under § 4 of this
Employment Agreement.
 
4.2.          Termination By ICE Other Than For Cause Or Disability Or By
Executive For Good Reason.
 
(a)           Before a Change in Control.  If ICE terminates Executive’s
employment other than for Cause (as defined in § 4.2(c)) or a Disability (as
defined in § 4.2(d)) before the Effective Date (as defined in § 4.2(e)(1)) of a
Change in Control (as defined in § 4.2(e)(2)) or Executive resigns for Good
Reason (as defined in § 4.2(f)) before such an Effective Date, ICE (in lieu of
any severance pay under any severance pay plans, programs or policies) shall
(subject to applicable withholdings and subject to § 6.10):
 
(1)           pay Executive a lump sum cash payment equal to the amount of
Executive’s base salary, as in effect on the date Executive’s employment
terminates, that Executive would have received as if Executive had remained
employed for the remainder of the Term in accordance with § 3.1,
 
(2)           pay Executive a lump sum cash payment equal to three (3) times the
greater of (i) the average of the last three annual bonuses received by
Executive from ICE or any of its affiliates prior to the date Executive’s
employment terminates and (ii) the last annual bonus received by Executive from
ICE or any of its affiliates prior to the date Executive’s employment
terminates,
 
(3)           with respect to options to purchase ICE common stock or other
equity or equity based grants made to Executive (A) for time-vested options or
equity based grants (including performance based grants for which actual
performance achievement has already been certified as of the date of employment
termination), accelerate Executive’s right to exercise 100% of such options and
vest in 100%of such equity grants so that Executive has the right to exercise
100% of such options and receive 100% of such equity grants, (B) for performance
based grants for which performance has not been certified as of the date of
employment termination, determine and certify performance based on actual
performance achieved after completion of the performance period in accordance
with the terms of such grants, and vest all tranches of such performance grants
on the date of such performance certification, and (C) treat Executive as if
Executive had remained employed by ICE until the end of the Term so that the
time period over which Executive has the right to exercise such options shall be
the same as if there had been no termination of Executive’s employment until the
end of the Term, and
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(4)           (A) continue to make available coverage under the plans, programs
and policies described in § 3.4 which provide health care, life insurance and
accidental death and dismemberment benefits under which Executive was covered
immediately before Executive’s employment terminated as if Executive had
remained employed by ICE for the Welfare Benefit Continuation Period (as defined
in § 4.2(a)(4)(B)).  Health care benefits under this §4.2(a)(4) shall be
provided in the form of continued group health coverage under COBRA for the
first 18 months of the Welfare Benefit Continuation Period, and thereafter for
the remainder of the Welfare Benefit Continuation Period, at ICE’s sole
discretion, either (i) under a ICE health benefit plan, (ii) as reimbursement
(on an after tax basis) of the premium expense Executive incurs to purchase
comparable health to the extent that such premium cost exceeds the premium then
charged by ICE for the health care continuation coverage or (iii) as payment (on
an after tax basis) of an allowance, for the remainder of the Welfare Benefit
Continuation Period, in lieu of reimbursing Executive for purchasing comparable
coverage for such period if it is determined that purchasing comparable coverage
would be impractical or undesirable. Notwithstanding the foregoing, in the event
Executive becomes reemployed with another employer and becomes eligible to
receive health care benefits from such employer, the health care benefits
described herein shall be secondary to such benefits during the period of
Executive’s eligibility, but only to the extent that ICE reimburses Executive
for any increased cost and provides any additional benefits necessary to give
Executive the benefits provided hereunder, where
 
 (B) the term “Welfare Benefit Continuation Period” means the shorter of (i) the
two (2) year period which starts on the date Executive’s employment terminates
under this Employment Agreement or (ii) the period which starts on the date
Executive’s employment terminates under this Employment Agreement and ends on
the last day of the Term.
 
(b)           After a Change of Control.  If Executive resigns for Good Reason
after the Effective Date of a Change in Control or Executive’s employment is
terminated (other than for Cause or a Disability) after the Effective Date of a
Change of Control, ICE (in lieu of any severance pay under any severance pay
plans, programs or policies) shall (subject to applicable withholdings and
§ 6.10):
 
(1)           pay Executive a lump sum cash payment equal to three (3) times
Executive’s base salary as in effect on the date Executive’s employment
terminates,
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(2)           pay Executive a lump sum cash payment equal to three (3) times the
greater of (i) the average of the last three annual bonuses paid to Executive by
ICE or any of its affiliates prior to the date Executive’s employment
terminates, (ii) the last annual bonus paid to Executive by ICE or its
affiliates prior to the Effective Date of a Change of Control and (iii) the last
annual bonus received by Executive from ICE or any of its affiliates prior to
the date Executive’s employment terminates,
 
(3)           with respect to options to purchase ICE common stock or other
equity or equity based grants made to Executive (A) for time-vested options or
equity based grants (including performance based grants for which actual
performance achievement has already been certified as of the date of employment
termination), accelerate Executive’s right to exercise 100% of such options and
vest in 100%of such equity grants so that Executive has the right to exercise
100% of such options and receive 100% of such equity grants, (B) for performance
based grants for which performance has not been certified as of the date of
employment termination, determine and certify performance based on actual
performance achieved after completion of the performance period in accordance
with the terms of such grants, and vest all tranches of such performance grants
on the date of such performance certification, and (C) treat Executive as if
Executive had remained employed by ICE until the end of the three (3) year
period which starts on the date Executive’s employment terminates so that the
time period over which Executive has the right to exercise such options shall be
the same as if there had been no termination of Executive’s employment until the
end of such three (3) year period,
 
(4)           continue to make available coverage under the plans, programs and
policies described in § 3.4 which provide health care, life insurance and
accidental death and dismemberment benefits under which Executive was covered
immediately before Executive’s employment terminated as if Executive had
remained employed by ICE until the end of the Welfare Benefit Continuation
Period (as defined in § 4.2(a)(4)(B)) under the terms set forth in §
4.2(a)(4)(A); provided, however
 
(5)           Executive shall have a right (in lieu of any payments and benefits
called for under § 4.2(a)) to all the payments and benefits called for under
this § 4.2(b) if Executive resigns for Good Reason or ICE terminates Executive’s
employment (other than for Cause or a Disability) during the one hundred eighty
(180) day period ending on the Effective Date of a Change of Control. In the
event a payment is required under this subsection, ICE shall pay the Executive a
lump sum payment within thirty (30) days of the Effective Date of a Change of
Control and ICE can deduct the amounts previously paid to Executive under §
4.2(a).
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(c)           Cause.  The term “Cause” as used in this Employment Agreement
shall (subject to § 4.2(c)(5)) mean:
 
(1)           Executive is convicted of, pleads guilty to, or confesses or
otherwise admits to any felony or any act of fraud, misappropriation or
embezzlement;
 
(2)           Executive knowingly engages in any act or course of conduct or
knowingly fails to engage in any act or course of conduct (a) which is
reasonably likely to adversely affect ICE’s right or qualification under
applicable laws, rules or regulations to serve as an exchange or other form of a
marketplace for trading the products defined in § 5.7 or (b) which violates the
rules of any exchange or market on which ICE effects trades (or at such time is
actively contemplating effecting trades) and which is reasonably likely to lead
to a denial of ICE’s right or qualification to effect trades on such exchange or
market;
 
(3)           there is any act or omission by Executive involving malfeasance or
gross negligence in the performance of Executive’s duties and responsibilities
under § 2 or the exercise of Executive’s powers under § 2 to the material
detriment of ICE; or
 
(4)           (A) Executive breaches any of the provisions of § 5 or (B)
Executive violates any provision of any code of conduct adopted by ICE which
applies to Executive and any other ICE employees if the consequence to such
violation for any employee subject to such code of conduct ordinarily would be a
termination of his or her employment by ICE; provided, however,
 
(5)           no such act or omission or event shall be treated as “Cause” under
this Employment Agreement unless (a) Executive has been provided a detailed,
written statement of the basis for ICE’s belief such act or omission or event
constitutes “Cause” and an opportunity to meet with ICE’s Board of Directors
(together with Executive’s counsel if Executive chooses to have Executive’s
counsel present at such meeting) after Executive has had a reasonable period in
which to review such statement and, if the act or omission or event is one which
can be cured by Executive, Executive has had at least a thirty (30) day period
to take corrective action and (b) ICE’s Board of Directors after such meeting
(if Executive exercises Executive’s right to have a meeting) and after the end
of such thirty (30) day correction period (if applicable) determines reasonably
and in good faith and by the affirmative vote of at least a majority or, after
the Effective Date of a Change in Control, at least three fourths of the members
of such Board of Directors then in office at a meeting called and held for such
purpose that “Cause” does exist under this Employment Agreement; provided,
however, if Executive is a member of such Board of Directors, Executive shall
have no right to participate in such vote, and the number of members needed to
constitute a majority of, or three fourths of, whichever is applicable, the
members of such Board of Directors shall be determined without counting
Executive as a member of such Board of Directors.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(d)           Disability.  The term “Disability” as used in this Employment
Agreement means any physical or mental condition which renders Executive unable
even with reasonable accommodation by ICE to perform the essential functions of
Executive’s job for at least a one hundred and eighty (180) consecutive day
period and which makes Executive eligible to receive benefits under ICE’s long
term disability plan as of the date that Executive’s employment terminates.
 
(e)           Effective Date and Change in Control.
 
(1) The term “Effective Date” as used in this Employment Agreement means either
the date which includes the “closing” (as such term is commonly understood in
the United States) of the transaction which makes a Change in Control effective
if the Change in Control is made effective through a transaction which has such
a “closing” or the earliest date a Change in Control is reported in accordance
with any applicable law, regulation, rule or common practice as effective to any
government or any agency of any government or to any exchange or market in which
ICE effects any trades if the Change in Control is made effective other than
through a transaction which has such a “closing”.
 
(2) The term “Change in Control” as used in this Employment Agreement means the
occurrence of any of the following events:
 
(A) any “person” (as that term is used in Sections 13(d) and 14(d)(2) of the
1934 Act), is or becomes the beneficial owner (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of securities representing 30% or more of
the combined voting power  of the then outstanding securities of ICE eligible to
vote for the election of the members of ICE’s Board of Directors unless (1) such
person is ICE or any subsidiary of ICE, (2) such person is an employee benefit
plan (or a trust which is a part of such a plan) which provides benefits
exclusively to, or on behalf of, employees or former employees of ICE or a
subsidiary of ICE, (3) such person is Executive, an entity controlled by
Executive or a group which includes Executive or (4) such person acquired such
securities in a Non-Qualifying Transaction (as defined in § 4.2(e)(2)(C));
 
(B) any dissolution or liquidation of ICE or any sale or the disposition of 50%
or more of the assets or business of ICE, or
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(C) the consummation of any reorganization, merger, consolidation or share
exchange or similar form of corporate transaction involving ICE unless (1) the
persons who were the beneficial owners of the outstanding securities eligible to
vote for the election of the members of ICE’s Board of Directors immediately
before the consummation of such transaction hold more than 60% of the voting
power of the securities eligible to vote for the members of the board of
directors of the successor or survivor corporation in such transaction
immediately following the consummation of such transaction and (2) the number of
the securities of such successor or survivor corporation representing the voting
power described in § 4.2(e)(2)(C)(1) held by the persons described in §
4.2(e)(2)(C)(1) immediately following the consummation of such transaction is
beneficially owned by each such person in substantially the same proportion that
each such person had beneficially owned the outstanding securities eligible to
vote for the election of the members of ICE’s Board of Directors immediately
before the consummation of such transaction, provided (3) the percentage
described in § 4.2(e)(2)(C)(1) of the securities of the successor or survivor
corporation and the number described in § 4.2(e)(2)(C)(2) of the securities of
the successor or survivor corporation shall be determined exclusively by
reference to the securities of the successor or survivor corporation which
result from the beneficial ownership of shares of common stock of ICE by the
persons described in § 4.2(e)(2)(C)(1) immediately before the consummation of
such transaction (any transaction which satisfies all of the criteria specified
in (1), (2) and (3) above shall be deemed to be a “Non-Qualifying Transaction”).
 
(f)            Good Reason.  The term “Good Reason” as used in this Employment
Agreement shall (subject to § 4.2(f)(8)) mean:
 
(1)           there is a material reduction in Executive’s base salary under §
3.1 or there is a material reduction in Executive’s opportunity to receive any
annual bonus and equity grants without Executive’s express written consent;
 
(2)           there is a material reduction in the scope, importance or prestige
of Executive’s duties, responsibilities or powers or Executive’s reporting
relationships with respect to who reports to Executive and whom Executive
reports to at ICE without Executive’s express written consent;
 
(3)           Executive is transferred from Executive’s primary work site on the
date ICE signs this Employment Agreement or, if Executive subsequently consents
in writing to such a transfer under this Employment Agreement, from the primary
work site which was the subject of such consent, to a new primary work site
which is more than thirty (30) miles (measured along a straight line) from
Executive’s then current primary work site unless such new primary work site is
closer (measured along a straight line) to Executive’s primary residence than
Executive’s then current primary work site;
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(4)          after the Effective Date of a Change in Control, Executive’s job
title is materially changed or Executive is no longer provided the same or
substantially equivalent plans, programs and policies pursuant to § 3.4 as made
available before such Effective Date absent Executive’s express written consent;
 
(5)          during the three years following the Effective Date of a Change in
Control, Executive receives notice that the Term of this Employment Agreement
will not be extended in accordance with § 1.2;
 
(6)          the failure of any successor to all or substantially all of the
business or assets of ICE to expressly assume this Employment Agreement pursuant
to § 6.4; or
 
(7)          there is a material breach of this Employment Agreement by ICE or
its successor; provided, however,
 
(8)          no such act or omission shall be treated as “Good Reason” under
this Employment Agreement unless
 
(A)(i) Executive delivers to the Chairman of ICE’s Board of Directors a
detailed, written statement of the basis for Executive’s belief that such act or
omission constitutes Good Reason,
 
(ii) Executive delivers such statement before the later of (i) the end of the
ninety (90) day period which starts on the date there is an act or omission
which forms the basis for Executive’s belief that Good Reason exists or (ii) the
end of the period mutually agreed upon for purposes of this § 4.2(f)(8) in
writing by Executive and the Chairman of ICE’s Board of Directors,
 
(iii) Executive gives such Board of Directors a thirty (30) day period after the
delivery of such statement to cure the basis for such belief and
 
(iv) Executive actually submits Executive’s written resignation to the Chairman
of ICE’s Board of Directors during the sixty (60) day period which begins
immediately after the end of such thirty (30) day period if Executive reasonably
and in good faith determines that Good Reason continues to exist after the end
of such thirty (30) day period; or
 
(B) ICE states in writing to Executive that Executive has the right to treat any
such act or omission as Good Reason under this Employment Agreement and
Executive resigns during the sixty (60) day period which starts on the date such
statement is actually delivered to Executive; and
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(9)          If Executive consents in writing to any reduction described in §
4.2(f)(1) or § 4.2(f)(2), to any transfer described in § 4.2(f)(3) or to any
change or failure described in § 4.2(f)(4) in lieu of exercising Executive’s
right to resign for Good Reason and delivers such consent to the Chairman of
ICE’s Board of Directors, the date such consent is so delivered thereafter shall
be treated under this definition as the Effective Date of a Change in Control
for purposes of determining whether Executive subsequently has Good Reason under
this Employment Agreement to resign as a result of any such subsequent
reduction, transfer or change or failure.
 
4.3.          Termination By ICE For Cause or By Executive Other Than For Good
Reason.  If ICE terminates Executive’s employment for Cause or Executive resigns
other than for Good Reason, ICE’s only obligation to Executive under this
Employment Agreement shall (subject to applicable withholdings) be to pay
Executive’s base salary and annual bonus, if any, which were due and payable on
the date Executive’s employment terminated and to reimburse Executive for
expenses Executive had already incurred and which would have otherwise been
reimbursed but for such termination of employment.
 
4.4.          Termination for Disability or Death.
 
(a)           General.  ICE shall have the right to terminate Executive’s
employment on or after the date Executive has a Disability, and Executive’s
employment shall terminate at Executive’s death.
 
(b)           Base Salary and Bonus.  If Executive’s employment terminates under
this § 4.4, ICE’s only obligation under this Employment Agreement shall (subject
to applicable withholdings) be (1) to pay Executive or, if Executive dies,
Executive’s estate the base salary and annual bonus, if any, which were due and
payable on the date Executive’s employment terminated and (2) to reimburse
Executive or, if Executive dies, Executive’s estate for any expenses which
Executive had already incurred and which would have otherwise been reimbursed
but for such termination of employment.
 
4.5.          Benefits at Termination of Employment.  Executive upon Executive’s
termination of employment shall have the right to receive any benefits payable
under ICE’s employee benefit plans, programs and policies which Executive
otherwise has a nonforfeitable right to receive under the terms of such plans,
programs and policies independent of Executive’s rights under this Employment
Agreement; however, if a payment is made to Executive under § 4.2(a) or §
4.2(b), such payment shall be in lieu of any severance pay under any severance
pay plan, program or policy.
 
§ 5.         COVENANTS BY EXECUTIVE
 
5.1.          ICE Property.
 
(a)           General.  Executive upon the termination of Executive’s employment
for any reason or, if earlier, upon ICE’s request shall promptly return all
Property (as defined in § 5.1(b)) which had been entrusted or made available to
Executive by ICE and, if any copy of any such Property was made by, or for,
Executive, each and every copy of such Property.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(b)           Property.  The term “Property” means records, files, memoranda,
tapes, computer disks, reports, price lists, customer lists, drawings, plans,
sketches, keys, computer hardware and software, cellular telephones, credit
cards, access cards, identification cards, personal data assistants and the
like, company cars and other tangible personal property of any kind or
description.
 
5.2.          Trade Secrets.
 
(a)           General.  Executive agrees that Executive will hold in a fiduciary
capacity for the benefit of ICE and each of its affiliates, and will not
directly or indirectly use or disclose to any person not authorized by ICE, any
Trade Secret (as defined in § 5.2(b)) of ICE or its affiliates that Executive
may have acquired (whether or not developed or compiled by Executive and whether
or not Executive is authorized to have access to such information) during the
term of, and in the course of, or as a result of Executive’s employment by ICE
or its affiliates for so long as such information remains a Trade Secret.
 
(b)           Trade Secret.  The term “Trade Secret” for purposes of this
Employment Agreement means information, without regard to form, including, but
not limited to, technical or nontechnical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers that (a) derives economic value, actual or potential,
from not being generally known to, and not being generally readily ascertainable
by proper means by, other persons who can obtain economic value from its
disclosure or use and (b) is the subject of efforts by ICE and its affiliates
that are reasonable under the circumstances to maintain its secrecy.
 
(c)           Additional Rights.  This § 5.2 is intended to provide rights to
ICE and its affiliates which are in addition to, not in lieu of, those rights
ICE and its affiliates have under the common law or applicable statutes for the
protection of trade secrets.
 
5.3.          Confidential Information.
 
(a)           General.  Executive, while employed under this Employment
Agreement and thereafter for a period of five (5) years, shall hold in a
fiduciary capacity for the benefit of ICE and its affiliates, and shall not
directly or indirectly use or disclose to any person not authorized by ICE, any
Confidential Information (as defined in § 5.3(b)) of ICE or its affiliates that
Executive may have acquired (whether or not developed or compiled by Executive
and whether or not Executive is authorized to have access to such information)
during the term of, and in the course of, or as a result of Executive’s
employment by ICE or its affiliates.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
(b)           Confidential Information.  The term “Confidential Information” for
purposes of this Employment Agreement means any secret, confidential or
proprietary information possessed by ICE or its affiliates relating to their
businesses, including, without limitation, customer lists, details of client or
consultant contracts, current and anticipated customer requirements, pricing
policies, price lists, market studies, business plans, operational methods,
marketing plans or strategies, product development techniques or flaws, computer
software programs (including object codes and source codes), data and
documentation, database technologies, systems, structures and architectures,
inventions and ideas, past, current and planned research and development,
compilations, devices, methods, techniques, processes, future business plans,
licensing strategies, advertising campaigns, financial information and data,
business acquisition plans and new personnel acquisition plans (not otherwise
included in the definition of a Trade Secret under this Employment Agreement)
that has not become generally available to the public by the act of one who has
the right to disclose such information without violating any right of ICE or its
affiliates.
 
(c)           Additional Rights.  This § 5.3 is intended to provide rights to
ICE and its affiliates which are in addition to, not in lieu of, those rights
ICE and its affiliates have under the common law or applicable statutes for the
protection of confidential information.
 
5.4.          Restricted Period.  The term “Restricted Period” for purposes of
this Employment Agreement shall mean the remainder of the Term without regard to
the reason for Executive’s termination of employment.
 
5.5.          Nonsolicitation of Customers or Employees.
 
(a)           Customers.  Executive, while employed under this Employment
Agreement and thereafter during the Restricted Period, shall not, on Executive’s
own behalf or on behalf of any person, firm, partnership, association,
corporation or business organization, entity or enterprise, call on or solicit
for the purpose of competing with ICE or its affiliates any customers of ICE or
its affiliates with whom Executive had contact at any time during Executive’s
employment with ICE or its affiliates, or with respect to the Restricted Period,
at any time during the twenty-four (24) month period immediately preceding the
beginning of the Restricted Period.
 
(b)           Employees.  Executive, while employed under this Employment
Agreement and thereafter during the Restricted Period (i) shall not, either
directly or indirectly, call on, solicit or attempt to induce any other officer,
employee or independent contractor of ICE or its affiliates with whom Executive
had contact at any time during Executive’s employment with ICE or its
affiliates, or with respect to the Restricted Period, at any time during the
twelve (12) month period immediately preceding the beginning of the Restricted
Period, to terminate his or her employment or business relationship with ICE or
its affiliates and (ii) shall not assist any other person or entity in such a
solicitation.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
5.6.          Intellectual Property Rights.  Executive hereby unconditionally
and irrevocably assigns to ICE all of Executive’s right, title and interest in
any ideas, inventions, trademarks, copyrights, developments and improvements
that Executive conceives, alone or with others, during the Term, whether or not
conceived during working hours, which are within the scope of ICE’s business
operations or relate to any of ICE’s work, projects or research activities, all
of which shall be referred to as “Intellectual Property”, and Executive shall
assist ICE, at ICE’s expense, in obtaining patents, copyright and trademark
registrations for Intellectual Property, execute and deliver all documents and
do any and all things necessary and proper on Executive’s part to obtain such
patents and copyright and trademark registrations and execute specific
assignments and other documents for such Intellectual Property as may be
considered necessary or appropriate by ICE at any time during Executive’s
employment.  This § 5.6 shall not apply to any invention that Executive develops
entirely on Executive’s own time without using ICE’s equipment, supplies,
facilities, or trade secret information.  Executive agrees not to place
Intellectual Property in the public domain or disclose any inventions to third
parties without the prior written consent of ICE.
 
5.7.           Non-Compete.  Executive and ICE agree that (a) ICE (which
expressly includes, for purposes of this § 5.7, its successors and assigns, and
the direct and indirect subsidiaries of ICE) is engaged in operating global
commodity and financial products marketplaces for the trading of physical
commodities, futures contracts, options contracts, and other derivative
instruments, providing risk management tools and clearing services, providing
brokerage services and providing market data relating to these services and
operations (such business, together with any other products or services that may
in the future during the pendency of Employee’s employment be offered or listed
by ICE or any entity that is then an affiliate of ICE, herein being collectively
referred to as the “Business”), (b) ICE is one of a limited number of entities
that have developed such a Business, (c) while the Business can be and is
available to any person or entity who or which has access to the internet and
desires to trade, or to monitor the trading of, commodities, the Business is
primarily conducted in, and ICE has offices in, the United States, Canada, the
United Kingdom and Singapore, (d) Executive is, and is expected to continue to
be during the Term, intimately involved in the Business wherever it operates,
and Executive will have access to certain confidential, proprietary information
of ICE, (e) this § 5.7 is intended to provide fair and reasonable protection to
ICE in light of the unique circumstances of the Business and (f) ICE would not
have entered into this Employment Agreement but for the covenants and agreements
set forth in this § 5.7.  Executive therefore agrees that Executive shall not
during the Restricted Period, or, if less, for the one (1) year period which
starts on the date Executive’s employment terminates under this Employment
Agreement, assume or perform, directly or indirectly, any managerial or
supervisory responsibilities and duties that are substantially similar to those
Executive performs for ICE on the date Executive executes this Employment
Agreement, or act as a management consultant or strategic consultant, for or on
behalf of any other corporation, partnership, venture, or other business entity
that engages in the Business in the United States, Canada, the United Kingdom or
Singapore; provided, however, Executive may own up to five percent (5%) of the
stock of a publicly traded company that engages in such competitive business so
long as Executive is only a passive investor and is not actively involved in
such company in any way.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
5.8.           Reasonable and Continuing Obligations.  Executive agrees that
Executive’s obligations under this § 5 are obligations which will continue
beyond the date Executive’s employment terminates and that such obligations are
reasonable and necessary to protect ICE’s legitimate business interests.  ICE in
addition shall have the right to take such other action as ICE deems necessary
or appropriate to compel compliance with the provisions of this § 5.
 
5.9.           Remedy for Breach.  Executive agrees that the remedies at law for
ICE for any actual or threatened breach by Executive of the covenants in this §
5 would be inadequate and that ICE shall be entitled to specific performance of
the covenants in this § 5, including entry of an ex parte, temporary restraining
order in state or federal court, preliminary and permanent injunctive relief
against activities in violation of this § 5, or both, or other appropriate
judicial remedy, writ or order, without requirement of posting a bond or other
security, in addition to any damages and legal expenses which ICE may be legally
entitled to recover.  Executive acknowledges and agrees that the covenants in
this § 5 shall be construed as agreements independent of any other provision of
this or any other agreement between ICE and Executive, and that the existence of
any claim or cause of action by Executive against ICE, whether predicated upon
this Employment Agreement or any other agreement, shall not constitute a defense
to the enforcement by ICE of such covenants.
 
§ 6.          MISCELLANEOUS
 
6.1.           Notices.  Notices and all other communications shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by United States registered or certified mail.  Notices to ICE shall
be sent to 2100 RiverEdge Parkway, Fifth Floor, Atlanta, Georgia  30328,
Attention: Corporate Secretary.  Notices and communications to Executive shall
be sent to the address Executive most recently provided to ICE.
 
6.2.           No Waiver.  Except for the notice described in § 6.1, no failure
by either ICE or Executive at any time to give notice of any breach by the other
of, or to require compliance with, any condition or provision of this Employment
Agreement shall be deemed a waiver of any provisions or conditions of this
Employment Agreement.
 
6.3.           Choice of Law and Courts.  This Employment Agreement shall be
governed by Georgia law (except to the extent that its choice of law provisions
would call for the application of the law of another jurisdiction), and (subject
to § 6.8) any action that may be brought by either ICE or Executive involving
the enforcement of this Employment Agreement or any rights, duties, or
obligations under this Employment Agreement, shall be brought exclusively in the
state or federal courts sitting in Atlanta, Georgia and Executive consents and
waives any objection to personal jurisdiction and venue in these courts for any
such action.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
6.4.           Assignment and Binding Effect.  This Employment Agreement shall
be binding upon and inure to the benefit of ICE and any successor to all or
substantially all of the business or assets of ICE.  ICE may assign this
Employment Agreement to any affiliate or successor, and no such assignment shall
be treated as a termination of Executive’s employment under this Employment
Agreement, and references to “ICE” herein shall also be deemed to refer to any
such affiliate or successor.  Executive’s rights and obligations under this
Employment Agreement are personal and shall not be assigned or transferred.  Any
such assignment or attempted assignment by Executive shall be null, void, and of
no legal effect.
 
6.5.           Other Agreements.  This Employment Agreement replaces and merges
any and all previous agreements and understandings regarding all the terms and
conditions of Executive’s employment relationship with ICE, and this Employment
Agreement constitutes the entire agreement of ICE and Executive with respect to
such terms and conditions.
 
6.6.           Amendment.  Except as provided in § 6.7, no amendment or
modification to this Employment Agreement shall be effective unless it is in
writing and signed by ICE and by Executive.
 
6.7.           Severability.  If any provision of this Employment Agreement
(including but not limited to any covenant contained in § 5 hereof) shall be
found invalid or unenforceable, in whole or in part, then such provision shall
be deemed to be modified or restricted to the extent and in the manner necessary
to render such provision valid and enforceable, or shall be deemed excised from
this Employment Agreement, as may be required under applicable law, and this
Employment Agreement shall be construed and enforced to the maximum extent
permitted by applicable law, as if such provision had been originally
incorporated in this Employment Agreement as so modified or restricted, or as if
such provision had not been originally incorporated in this Employment
Agreement, as the case may be.
 
6.8           Arbitration.  ICE shall have the right to obtain an injunction or
other equitable relief arising out of Executive’s breach of the provisions of §
5 of this Employment Agreement.  However, any other controversy or claim arising
out of or relating to this Employment Agreement or any alleged breach of this
Employment Agreement, or any other claim arising out of or relating to
Executive’s employment by ICE, shall be settled by binding arbitration in
Atlanta, Georgia in accordance with the rules of the American Arbitration
Association then applicable to employment-related disputes, and a judgment upon
the arbitration award may be entered by any court of competent
jurisdiction.  The arbitration shall be conducted by a single arbitrator
selected in accordance with the applicable rules of the American Arbitration
Association.  The arbitrator shall be empowered to award any category of damages
that would be available to the parties under applicable law.  ICE shall be
responsible for paying the reasonable fees of the arbitrator, unless the fees
are otherwise allocated by the arbitrator consistent with applicable law.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 

            Initials of the parties expressly assenting to the arbitration
provision in § 6.8:               Executive’s initials   Initials of ICE
representative            

 
6.9           Executive’s Legal Fees and Expenses.
 
(a)           Claims Unrelated to a Change in Control.  ICE shall have no
obligation under the terms of this Employment Agreement to reimburse Executive
for any of Executive’s legal fees and expenses for any claims under this
Employment Agreement except as provided in § 6.9(b).
 
(b)           Claims Related to a Change in Control.  ICE shall reimburse
Executive for all Executive’s reasonable legal fees and expenses which Executive
incurs in connection with any claim made with respect to Executive’s rights
under § 4.2(b).  Any such reimbursement shall be made subject to applicable
withholdings.
 
6.10         Release.  As a condition to ICE’s making any payments to Executive
after Executive’s termination of employment under this Employment Agreement
(other than the compensation earned before such termination and the benefits due
under ICE’s employee benefit plans without regard to the terms of this
Employment Agreement), Executive or, if Executive is deceased, Executive’s
estate shall execute and not revoke, within forty-eight (48) days following
Executive’s termination of employment, a release in the form of the release
attached to this Employment Agreement as Exhibit A, or in such other form as is
acceptable to ICE and Executive, and ICE shall provide such payments or
benefits, if applicable, promptly after Executive (or Executive’s estate)
delivers such release to ICE, but no later than sixty (60) days after the date
of Executive’s termination of employment.
 
6.11         Counterparts.  This Employment Agreement may be executed in
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same Employment Agreement.
 
6.12         Headings; References.  The headings and captions used in this
Employment Agreement are used for convenience only and are not to be considered
in construing or interpreting this Employment Agreement.  Any reference to a
section (§) shall be to a section (§) of this Employment Agreement absent an
express statement to the contrary in this Employment Agreement.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
6.13         Section 409A of the Code.   To the extent Executive would otherwise
be entitled to any payment under this Employment Agreement or any plan or
arrangement of ICE or its affiliates, that constitutes “deferred compensation”
subject to Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) and that if paid during the six months beginning on the date of
termination of Executive’s employment would be subject to the Section 409A
additional tax because Executive is a “specified employee” (within the meaning
of Section 409A and as determined by ICE), the payment will be paid to Executive
on the earlier of the six-month anniversary of Executive’s date of termination,
a change in ownership or effective control of ICE (within the meaning of Section
409A) or Executive’s death.  Similarly, to the extent Executive would otherwise
be entitled to any benefit (other than a payment) during the six months
beginning on termination of Executive’s employment that would be subject to the
Section 409A additional tax, the benefit will be delayed and will begin being
provided on the earlier of the six-month anniversary of Executive’s date of
termination, a change in ownership or effective control of ICE (within the
meaning of Section 409A) or Executive’s death.  In addition, any payment or
benefit due upon a termination of Executive’s employment that represents a
“deferral of compensation” within the meaning of Section 409A shall be paid or
provided to Executive only upon a “separation from service” as defined in Treas.
Reg. Section 1.409A-1(h).  To the extent applicable, each severance payment made
under this Employment Agreement shall be deemed to be a separate payment,
amounts payable under Section 4 of this Employment Agreement shall be deemed not
to be a “deferral of compensation” subject to Section 409A to the extent
provided in the exceptions in Treas. Reg. Sections 1.409A-1(b)(4) (“short-term
deferrals”) and (b)(9) (“separation pay plans,” including the exception under
subparagraph (iii)) and other applicable provisions of Treas. Reg. Section
1.409A-1 through 1.409A-6.
 
Notwithstanding anything to the contrary in this Employment Agreement or
elsewhere, any payment or benefit under this Employment Agreement or otherwise
that is exempt from Section 409A pursuant to Treas. Reg. Section
1.409A-1(b)(9)(v)(A) or (C) shall be paid or provided to Executive only to the
extent that the expenses are not incurred, or the benefits are not provided,
beyond the last day of Executive’s second taxable year following Executive’s
taxable year in which the “separation from service” occurs; and provided further
that such expenses shall be reimbursed no later than the last day of Executive’s
third taxable year following the taxable year in which Executive’s “separation
from service” occurs.  Except as otherwise expressly provided herein, to the
extent any expense reimbursement or the provision of any in-kind benefit under
this Employment Agreement is determined to be subject to Section 409A of the
Code, the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), in no
event shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which Executive incurred such expenses, and in no
event shall any right to reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, ICE and Executive have executed this Employment Agreement in
multiple originals to be effective on the date this Employment Agreement is
signed by ICE.
 

 
INTERCONTINENTALEXCHANGE, INC.
            /s/ Charles A. Vice   President & Chief Operating Officer     This
24th day of February, 2012                 EXECUTIVE (Scott A. Hill)            
    /s/ Scott A. Hill        
This 24th day of February, 2012
 

 
 
- 19 -

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FULL AND COMPLETE GENERAL RELEASE


I, [NAME], in consideration of the payment of the benefits described in § 4 of
my Employment Agreement with respect to which this Full and Complete Release of
Employment-Related Claims is attached as Exhibit A (my “Employment Agreement”),
for myself and my spouse, heirs, executors, administrators and assigns, do
hereby knowingly and voluntarily release and forever discharge
IntercontinentalExchange, Inc. and its subsidiaries, affiliates, and benefit
plans (collectively the "Company"), and their respective current and former
directors, officers, administrators, trustees, employees, agents, and other
representatives, from all debts, claims, actions, causes of action (including
without limitation under the Fair Labor Standards Act of 1938, as amended,
29 U.S.C. § 201 et seq.; the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining
Notification Act of 1988, 29 U.S.C. § 2101 et seq.; and those federal, state,
local, and foreign laws prohibiting employment discrimination based on age, sex,
race, color, national origin, religion, disability, veteran or marital status,
sexual orientation, or any other protected trait or characteristic, or
retaliation for engaging in any protected activity, including without limitation
the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., as
amended by the Older Workers Benefit Protection Act, P.L. 101-433; the Equal Pay
Act of 1963, 9 U.S.C.§ 206, et seq.; Title VII of The Civil Rights Act of 1964,
as amended, 42 U.S.C. § 2000e et seq.; the Civil Rights Act of 1866,
42 U.S.C. § 1981; the Civil Rights Act of 1991, 42 U.S.C. § 1981a; the Americans
with Disabilities Act, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of
1973, 29 U.S.C. § 791 etseq.; the Family and Medical Leave Act of 1993,
28 U.S.C. §§ 2601 and 2611 et seq.; the Employee Polygraph Protection Act, 29
U.S.C. § 2001 et seq.; the Genetic Information Nondiscrimination Act, 42 U.S.C.
§ 2000ff et seq.; the Uniformed Services Employment and Reemployment Rights Act,
38 U.S.C. § 4301 et seq.; the anti-retaliation provisions of the Sarbanes-Oxley
Act, the Dodd-Frank Wall Street Reform and Consumer Protection Act, or any other
statute addressing whistleblower retaliation and comparable state, local, and
foreign causes of action, whether statutory or common law), suits, dues, sums of
money, accounts, reckonings, covenants, contracts, claims for costs or
attorneys' fees, controversies, agreements, promises, and all liabilities
arising out of or related to my employment, my separation from employment with
the Company and my Employment Agreement, at law, in equity, or otherwise, KNOWN
OR UNKNOWN, fixed or contingent, which I ever had, now have, or may have, or
which I, my spouse, heirs, executors, administrators or assigns hereafter can,
shall or may have, from the beginning of time through the date on which I sign
this Full and Complete Release of Employment-Related Claims (this "Release")
(collectively the "Released Claims").  Notwithstanding the foregoing, this
Release shall not apply with respect to (1) any indemnification and hold
harmless rights or rights to the advancement of expenses which I may have
(independent of my Employment Agreement) as an employee, officer or director of
the Company under applicable law or in accordance with the Company’s Articles of
Incorporation or Bylaws, any contractual arrangements concerning such
indemnification or rights, or claims covered by the Company’s insurance policies
or applicable law, or(2) my rights under the Employment Agreement to the
benefits described in § 4 of my Employment Agreement or under any other
contractual obligation of the Company to me, which is independent of any
obligations under my Employment Agreement.


 
 

--------------------------------------------------------------------------------

 
 
I warrant and represent that I have made no sale, assignment, or other transfer,
or attempted sale, assignment, or other transfer, of any of the Released Claims.


I fully understand and agree that:


 
1.
this Release is in exchange for payment of the benefits described in § 4 of my
Employment Agreement with respect to which this Release is attached as Exhibit A
and with respect to which I would otherwise not be entitled;

 
2.
no rights or claims are released or waived that may arise after the date this
Release is signed by me;

 
3.
I am here advised to consult with an attorney before signing this Release;

 
4.
I have 48 days from the date my employment terminates under my Employment
Agreement within which to consider whether or not to sign this Release;

 
5.
If I timely sign this Release, I have 7 days following the date I sign this
Release to revoke this Release;

 
6.
If I want to revoke this Release, I will need to do so pursuant to the procedure
set forth in this Release within such 7 day revocation period; and

 
7.
This Release shall not become effective or enforceable until the end of such 7
day revocation period unless I revoke this Release pursuant to the procedure set
forth in this Release before the end of such 7 day revocation period.



If I choose to revoke this Release, I must do so before the time this Release
becomes effective and enforceable by notifying the Company in writing.  This
written notice of revocation must be mailed by U.S. first class mail, U.S.
certified mail, or internal Company mail within the 7 day revocation period
described in this Release and addressed as follows:
IntercontinentalExchange, Inc.
Attention:  Corporate Secretary
2100 RiverEdge Parkway
Fifth Floor
Atlanta, GA 30328


I further covenant and agree that I shall cooperate with the Company in any
pending or future matters, including without limitation any litigation,
investigation, or other dispute, in which I, by virtue of my prior employment
with the Company, have relevant knowledge or information, all subject to the
Company’s being willing to reimburse me for any reasonable expenses which I
incur in undertaking to cooperate with the Company.


 
2

--------------------------------------------------------------------------------

 
 
I additionally understand and agree that this Release is not and shall not be
construed to be an admission of liability of any kind on the part of the Company
or any of the other persons or entities hereby released.


This Release is the complete understanding between me and the Company in respect
of the subject matter of this Release and supersedes all prior agreements
relating to the same subject matter.  I have not relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Release.


In the event that any provision of this Release should be held to be invalid or
unenforceable, each and all of the other provisions of this Release shall remain
in full force and effect.  If any provision of this Release is found to be
invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law.


This Release is to be governed and enforced under the laws of the State of
Georgia (except to the extent that Georgia conflicts of law rules would call for
the application of the law of another jurisdiction).


This Release inures to the benefit of the Company and its successors and
assigns.


I have carefully read this Release, fully understand each of its terms and
conditions, and intend to abide by this Release in every respect.  As such, I
knowingly and voluntarily sign this Release.

 

                 
[NAME]
                                     
Date:     
 

 
 
 
 
 
3